Citation Nr: 1143857	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  03-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Determination of the initial rating for diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954. 

Service connection for diabetes mellitus was originally denied by the Department of Veterans Affairs (VA) Regional Office (RO) in an April 2003 rating decision.  The Veteran perfected an appeal to the Board of Veterans' Appeals (Board) and in March 2009 the Board denied the claim.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  By way of an August 2010 Memorandum Decision, the Court reversed the Board's March 2009 denial and granted service connection for diabetes mellitus.  The matter is again before the Board for the development required by the Court. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its August 2010 Memorandum Decision, the Court awarded the Veteran service connection for diabetes mellitus and remanded the claim for the limited purpose of assigning the appropriate disability rating.  The Board, however, cannot determine the rating for diabetes in the first instance.  The claim, therefore, must be remanded to the RO for assignment of the appropriate initial rating for the Veteran's now service connected diabetes mellitus.  

The Board observes that at no time was the Veteran afforded a VA examination to assess the severity of his diabetes.  On remand, the RO should also consider whether such an examination is appropriate prior to the assignment of a disability rating.




Accordingly, the case is REMANDED for the following action:

1.  After all appropriate development of the evidence, including VA examination if warranted, is complete, assign an initial rating for the Veteran's now service-connected diabetes mellitus.

2.  Provide proper notice to the Veteran of his right to appeal the initial rating assigned, if and only if he perfects an appeal as to the rating, then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


